            Case 1:21-cr-00021-SM Document 14 Filed 02/08/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

                                               )
 UNITED STATES OF AMERICA                      )   Docket no. 1:21-cr-21-SM-01
                                               )
            v.                                 )
                                               )
 RYDER WINEGAR                                 )
                                               )

                                         INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
                                Threats Against a Federal Official
                                    18 U.S.C. § 115(a)(1)(B)

       On or about December 16, 2020, in the District of New Hampshire and elsewhere, the

defendant

                                       RYDER WINEGAR

did threaten to murder U.S. Senator 1, a member of the United States Congress, with intent to

impede, intimidate and interfere with U.S. Senator 1 while he/she was engaged in the

performance of his/her official duties, in violation of Title 18, United States Code, Section 115.

                                         COUNT TWO
                                Threats Against a Federal Official
                                    18 U.S.C. § 115(a)(1)(B)

       On or about December 16, 2020, in the District of New Hampshire and elsewhere, the

defendant

                                       RYDER WINEGAR

did threaten to murder U.S. Senator 2, a member of the United States Congress, with intent to

impede, intimidate and interfere with U.S. Senator 2 while he/she was engaged in the

performance of his/her official duties, in violation of Title 18, United States Code, Section 115.
            Case 1:21-cr-00021-SM Document 14 Filed 02/08/21 Page 2 of 4




                                        COUNT THREE
                                Threats Against a Federal Official
                                    18 U.S.C. § 115(a)(1)(B)

       On or about December 16, 2020, in the District of New Hampshire and elsewhere, the

defendant

                                       RYDER WINEGAR

did threaten to murder U.S. Representative 1, a member of the United States Congress, with

intent to impede, intimidate and interfere with U.S. Representative 1 while he/she was engaged

in the performance of his/her official duties, in violation of Title 18, United States Code, Section

115.

                                         COUNT FOUR
                                Threats Against a Federal Official
                                    18 U.S.C. § 115(a)(1)(B)

       On or about December 16, 2020, in the District of New Hampshire and elsewhere, the

defendant

                                       RYDER WINEGAR

did threaten to murder U.S. Representative 2, a member of the United States Congress, with

intent to impede, intimidate and interfere with U.S. Representative 2 while he/she was engaged

in the performance of his/her official duties, in violation of Title 18, United States Code, Section

115.




                                                 2
            Case 1:21-cr-00021-SM Document 14 Filed 02/08/21 Page 3 of 4




                                         COUNT FIVE
                                Threats Against a Federal Official
                                    18 U.S.C. § 115(a)(1)(B)

       On or about December 16, 2020, in the District of New Hampshire and elsewhere, the

defendant

                                       RYDER WINEGAR

did threaten to murder U.S. Senator 3, a member of the United States Congress, with intent to

impede, intimidate and interfere with U.S. Senator 3 while he/she was engaged in the

performance of his/her official duties, in violation of Title 18, United States Code, Section 115.

                                         COUNT SIX
                                Threats Against a Federal Official
                                    18 U.S.C. § 115(a)(1)(B)

       On or about December 16, 2020, in the District of New Hampshire and elsewhere, the

defendant

                                       RYDER WINEGAR

did threaten to murder U.S. Representative 3, a member of the United States Congress, with

intent to impede, intimidate and interfere with U.S. Representative 3 while he/she was engaged

in the performance of his/her official duties, in violation of Title 18, United States Code, Section

115.




                                                 3
          Case 1:21-cr-00021-SM Document 14 Filed 02/08/21 Page 4 of 4




                                         COUNT SEVEN
                             Interstate Threatening Communications
                                        18 U.S.C. § 875(c)

       On or about December 14, 2020, in the District of New Hampshire, the defendant

                                      RYDER WINEGAR

for the purpose of issuing a threat and with knowledge that the communication would be viewed

as a threat, did transmit a communication in interstate commerce containing a threat to kidnap

and injure the person of another, namely, an e-mail communication to New Hampshire State

Representative 1 containing a threat to pull New Hampshire State Representative 1 from his bed

and hang him, in violation of Title 18, United States Code, Section 875(c).



                                                    A TRUE BILL


Dated: February 8, 2021                             /s/ Foreperson
                                                    FOREPERSON


SCOTT W. MURRAY
UNITED STATES ATTORNEY

       /s/ Charles L. Rombeau
By:    Charles L. Rombeau
       Assistant U.S. Attorney




                                                4
